Name: Commission Regulation (EC) No 567/2002 of 2 April 2002 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip
 Type: Regulation
 Subject Matter: agricultural activity;  prices;  Asia and Oceania;  Africa;  Europe
 Date Published: nan

 Avis juridique important|32002R0567Commission Regulation (EC) No 567/2002 of 2 April 2002 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip Official Journal L 086 , 03/04/2002 P. 0020 - 0021Commission Regulation (EC) No 567/2002of 2 April 2002fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza StripTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the application of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip(1), as last amended by Regulation (EC) No 1300/97(2), and in particular Article 5(2)(a) thereof,Whereas:Pursuant to Article 2(2) and Article 3 of abovementioned Regulation (EEC) No 4088/87, Community import and producer prices are fixed each fortnight for uniflorous (bloom) carnations, multiflorous (spray) carnations, large-flowered roses and small-flowered roses and apply for two-weekly periods. Pursuant to Article 1b of Commission Regulation (EEC) No 700/88 of 17 March 1988 laying down detailed rules for the application of the arrangements for the import into the Community of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza Strip(3), as last amended by Regulation (EC) No 2062/97(4), those prices are determined for fortnightly periods on the basis of weighted prices provided by the Member States. Those prices should be fixed immediately so the customs duties applicable can be determined. To that end, provision should be made for this Regulation to enter into force immediately,HAS ADOPTED THIS REGULATION:Article 1The Community producer and import prices for uniflorous (bloom) carnations, multiflorous (spray) carnations, large-flowered roses and small-flowered roses as referred to in Article 1b of Regulation (EEC) No 700/88 for a fortnightly period shall be as set out in the Annex.Article 2This Regulation shall enter into force on 3 April 2002.It shall apply from 3 to 16 April 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 182, 31.12.1987, p. 22.(2) OJ L 177, 5.7.1997, p. 1.(3) OJ L 72, 18.3.1988, p. 16.(4) OJ L 289, 22.10.1997, p. 1.ANNEXto the Commission Regulation of 2 April 2002 fixing Community producer and import prices for carnations and roses with a view to the application of the arrangements governing imports of certain floricultural products originating in Cyprus, Israel, Jordan, Morocco and the West Bank and the Gaza StripPeriod: from 3 to 16 April 2002>TABLE>